*859ORDER
Shawn Thomas (“Movant”) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evi-dentiary hearing. Movant claims the trial court erred in denying his motion for post-conviction relief because his counsel was ineffective for failing to seek to exclude certain testimony at trial on the basis that it was not legally relevant. Movant claims that but for his counsel’s ineffective assistance, he would have been acquitted on all counts. We affirm, finding that the testimony at issue would not have been excluded and Movant’s counsel was therefore not ineffective for failing to seek its exclusion.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).